Civilian pay; limitation of actions. — Plaintiff sues to recover pay lost as the result of her appointment by transfer to a position with the Denver [Regional Office of the Federal Housing Administration from her former position with the Department of Agriculture. The transfer in question took place in February, 1955, and plaintiff alleges that in violation of an oral promise by the F.H.A. Personnel Director, she was appointed to the top of grade GS-3 rather than to the first longevity step of GS-3 and thus received less pay in her new position than in her old one. Defendant moved the court for an order dismissing the petition on the ground that the claim was barred by the statute of limitations, plaintiff’s petition having been filed in 1967 more than six years after the claim accrued in 1955. Upon consideration of defendant’s motion, plaintiff’s opposition, and without oral argument, the court concluded that the claim is barred by the statute of limitations, 28 U.S.C. § 2501, and on October 27, 1967, the court ordered that plaintiff’s application for leave to file an affidavit out of time be allowed and that defendant’s motion to dismiss the petition be granted and the petition was dismissed.